974 So.2d 1130 (2008)
Albert MYLES, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D06-2006.
District Court of Appeal of Florida, Third District.
January 30, 2008.
Albert Myles, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for respondent.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
This is a petition for writ of mandamus seeking to compel the trial court to rule on petitioner Albert Myles' motion for post-conviction DNA testing filed on August 2, 2004. The petition was filed with this Court on October 13, 2006. We initially ordered a response from the State to show cause why the petition should not be granted and the State informed us that the matter had been placed on the calendar for October 27, 2006. In November 2006, the State informed us that the matter was reset for December 15, 2006. No explanation was provided for the delay. We have since received ten (10) responses, each time informing us that the matter has been reset without any explanation.
The petition for writ of mandamus is hereby granted, and the circuit court is ordered to rule on the motion forthwith. We further order the State to file a supplemental response within ten (10) days informing us that the trial court has ruled on this matter.
This opinion shall take effect immediately notwithstanding the filing of any motion for rehearing or other post-decision motion.
Petition granted.